Citation Nr: 1421872	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-43 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a cervical spine disorder. 

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a thoracolumbar spine disorder. 

3.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for a left shoulder disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned during a Board hearing held in January 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of whether new and material evidence has been received sufficient to reopen the appellant's claims for entitlement to service connection for disorders of the cervical and thoracolumbar spine, and her claim for entitlement to service connection for a left shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision dated August 1991, the RO denied service connection for a left shoulder disorder, in pertinent part, because the evidence of record was silent for a current diagnosis of a left shoulder disorder. 

2.  Evidence received since the August 1991 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left shoulder disorder. 


CONCLUSIONS OF LAW

1.  The unappealed August 1991 rating decision that denied service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the August 1991 rating decision is new and material; the claim for entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify a claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran's new and material evidence claim, with regard to the left shoulder, is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  




II.  New and Material Evidence

The Veteran has claimed entitlement to service connection for a left shoulder disorder.  She contends that, during basic training, she fell from the top of a pole, injuring her left shoulder.  See Transcript, P. 2.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claim for a left shoulder disorder in August 1991 because, among other things, the record did not contain a current diagnosis for this condition.  The Veteran was notified of this decision in August 1991, and of her appellate rights, via letters from the RO.  She did not appeal the rating decision, and it became final.  

38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of either appeal period stemming from the August 1991 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The most pertinent new evidence consists of an April 2007 VA outpatient report which notes diagnoses of arthritis at the acromioclavicular (AC) joint, and supraspinatus tendonitis, left shoulder.  As such, the Veteran now has current diagnoses for multiple left shoulder disorders.

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claim for service connection for a left shoulder disorder was denied (in part) because there the record lacked a current diagnosis at the time of the prior, final decision.  

As such, these diagnoses of current left shoulder disorders cure a prior evidentiary defect, in that post-service evidence, not of record at the time of the prior, final decision, indicate that the Veteran has current diagnoses for her claimed disorder.  This evidence may serve to establish that the Veteran's claimed disorder is related to her period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder; the claim is reopened and the appeal is allowed to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, these issues must be remanded for further development.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of VA examination reports which resulted in diagnoses for left shoulder disorders, the Veteran must be afforded additional VA orthopedic examination in order to determine whether she now has a current left shoulder diagnosis related to her period of active service.  Following additional evidentiary development, discussed below, should the RO determine that additional VA opinions are required for either a back or neck disorder, such opinions should be requested concurrently.

Further, the Veteran testified that VA records may exist which are currently outstanding.  Specifically, she claimed that she received treatment in December 2013.  See Transcript, p. 12.  However, following a review of the paper and electronic claims file, the most recent VA treatment report is dated in April 2008.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, from April 2008 to the present.  

Finally, the Board notes that the Veteran testified to the receipt of private medical treatment, however it does not appear that all such providers have been associated with the claim file.  On remand, the RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that she complete a release form for any private provider who provided treatment applicable to the issues at hand, authorizing VA to request her records of treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that she complete a release form for any private provider who provided treatment to the Veteran for any disorder applicable to this case, authorizing VA to request her records of treatment.

2.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated from April 2008 to the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

3.  Following completion of the above, the RO/AMC shall schedule a VA orthopedic examination so as to assess the nature and etiology of the Veteran's currently-diagnosed left shoulder disorder(s).  The claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, to include the Veteran's service treatment reports and her hearing testimony, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that any currently-diagnosed left shoulder originated during active service, to include an incident in basic training wherein the Veteran fell from a pole.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically-sound to find in favor of causation as it is to find against causation.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in her or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

If the examiner cannot provide an opinion without resorting to mere speculation, she or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The RO should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted, to include obtaining opinions as to the etiology of any currently-diagnosed back or neck disorders, should such development be required following a review of any current VA or private treatment reports. 

5.  The claims should then be readjudicated.  If any claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


